Status of the claims
	Claims 26-50 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10832024. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively.  

Further, claim 26 of the present application uses phrase “time series dataset” instead of “a seasonal data series” in the patent claim; but these two phrases are not patently distinct.
The patent claim also include additional limitations {“wherein the decomposed signal strength data comprises …, a trend data series, and a residual data series;”;  “using a machine learning classifier, wherein the machine learning classifier is trained to detect the motion state of the RFID tag based at least on the set of signal strength features and the set of signal phase features.”.
 Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10832024. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10832024. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10832024. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10832024. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10832024. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10832024. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10832024. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10832024. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10832024. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10832024. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 39 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10832024. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 41 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10832024. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 42 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10832024. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 43 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10832024. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 44 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10832024. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 45 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10832024. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations {i.e. “wherein the decomposed signal strength data comprises a seasonal data series, a trend data series, and a residual data series; generating a frequency-phase curve based on the signal phase data, wherein 
Claim 46 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10832024. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 47 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 10832024. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 48 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 and 1 of U.S. Patent No. 10832024. Although the claims at issue are not identical, they are not patentably distinct from each other.


Claim 49 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 10832024. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations {i.e. “wherein the decomposed signal strength data comprises a seasonal data series, a trend data series, and a residual data series; generate a frequency-phase curve based on the signal phase data, wherein 
Claim 50 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of U.S. Patent No. 10832024. Although the claims at issue are not identical, they are not patentably distinct from each other.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 


Claims 26-28, 32-34, 36, 40, 43-45, 47-50 are rejected under 35 U.S.C. 103 as being unpatentable over Khojastepour (US 20180247092) in view of Lecky (US 9489655).
Regarding claim 26, Khojastepour disclosed an RFID system comprising 
interface circuitry; and 
processing circuitry to: 
receive, via the interface circuitry, wireless signal measurements associated with an RFID tag, wherein the wireless signal measurements comprise signal strength measurements and signal phase measurements obtained from wireless signals transmitted by the RFID tag over a time window; 
extract decomposed signal strength data from the signal strength measurements, 
extract frequency-phase data from the signal phase measurements, wherein the frequency-phase data indicates a plurality of signal phases detected across a plurality of transmission frequencies of the wireless signals transmitted by the RFID tag; and 
perform motion detection for the RFID tag, wherein the motion detection is to detect motion of the RFID tag based on the decomposed signal strength data and the frequency-phase data.
a signal strength of signal 60 is measured in order to further determine whether the RFID reader 52 should read the RFID tag 56. {i.e. signal strength data; this means that signal strength data is extracted (i.e. decomposed) from the received signal}
[0031] In graph 62, the RFID reader interrogates the target RFID tag on a plurality of different frequencies.  For each frequency, the tag responds (via backscatter wave) and the reader measures a phase difference between the reader transmitted signal and the tag received response.  Therefore, a curve of phase differences across multiple frequencies is obtained based on a sequence of tag responses. {i.e. extract frequency-phase data}
[0033] This distance determination is used to supplement the signal strength measurements above in order to more accurately determine positioning or placement of the target RFID tag with respect to the RFID reader.  Therefore, a combination of parameters or factors can be used to solidify positioning of RFID tags with respect to a plurality of RFID readers. 
[Table-US-00001] This function runs whenever the reader has a new reading.  % This function is interrupt based Generate a new thread to process the reading Log wavelength, phase, RSSI, time, and EPC Purge(current time) with respect to current time and within a time window; {i.e. over a time window;}
(claim 9) wherein the distance estimation identifies movement of the RFID tags. {i.e. the motion detection}
Khojastepour did not disclose wherein the decomposed signal strength data comprises a plurality of decomposed time series datasets extracted based on a seasonal decomposition of the signal strength measurements;
Lecky teaches an RFID system wherein For example, to account for environmental factors, RFID tag identification device 109 may use the slope or the value of derivative function trend line, trend curve, and/or similar graph, representing the series of measurements of signal strengths of the broadcasts of the RFID tag 200 to determine whether a change in the signal strength occurred and whether the signal strength was increasing or decreasing over time. {thus seasonal decomposition of the signal strength measurements}
Khojastepour and Lecky are considered to be analogous art because they pertain to an RFID system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the decomposed signal strength data comprises a plurality of decomposed time series datasets extracted based on a seasonal decomposition of the signal strength measurements for Khojastepour’s system in order to improve detection.
Regarding claim 27, Khojastepour did not disclose wherein the processing circuitry to extract the decomposed signal strength data from the signal strength measurements is further to: perform a seasonal decomposition on the signal strength measurements, wherein the seasonal decomposition is to decompose the signal strength measurements into the one or more decomposed time series datasets, wherein the one or more decomposed time series datasets comprise one or more of: a seasonal data series; a trend data series; or a residual data series.
Lecky teaches an RFID system wherein For example, to account for environmental factors, RFID tag identification device 109 may use the slope or the value of derivative function of a trend line, trend curve, and/or similar graph, representing the series of measurements of signal strengths of the broadcasts of the RFID tag 200 to determine whether a change in the signal strength occurred and whether the signal strength was increasing or decreasing over time. {thus a trend series}

Regarding claim 28, the claim is interpreted and rejected as claim 26. {see [0031]}
Regarding claim 32, Khojastepour disclosed further [0036] An output of intra-frequency phase resolution may also indicate the possibility of a nonstationary tag, e.g., when the RFID tag is moving rapidly or a metal or another radio wave reflective object is moving in vicinity of the tag.  The next step is the inter-frequency phase resolution.  For an RFID tag at a particular distance from the RFID reader, the reading at different frequencies should follow a particular curve.  This curve is close to a straight line when the ratio of system bandwidth to a center frequency is small. {This curve is close to a straight line thus a slope of a linear regression}
Regarding claim 33, Khojastepour disclosed further [0004] A method for detecting RFID tags attached to items positioned at a radio frequency identification (RFID) self-service checkout station is presented.
Regarding claim 34, the claim is interpreted and rejected as claim 26.
Khojastepour disclosed further [0069] The processing system includes at least one processor (CPU) 504 operatively coupled to other components via a system bus 502.  A cache 
[0070] A storage device 522 is operatively coupled to system bus 502 by the I/O adapter 520.  The storage device 522 can be any of a disk storage device (e.g., a magnetic or optical disk storage device), a solid state magnetic device, and so forth.
Regarding claim 36, the claim is interpreted and rejected as claim 26 and 27.
Regarding claim 40, the claim is interpreted and rejected as claim 32.
Regarding claim 43, the claim is interpreted and rejected as claim 33.
Regarding claim 44, the claim is interpreted and rejected as claim 33.
Regarding claim 45, the claim is interpreted and rejected as claim 26.
Regarding claim 47, the claim is interpreted and rejected as claim 33.
Regarding claim 48, the claim is interpreted and rejected as claim 33.
Regarding claim 49, the claim is interpreted and rejected as claim 26.
Regarding claim 50, the claim is interpreted and rejected as claim 33.


Claims 29, 37, 46 are rejected under 35 U.S.C. 103 as being unpatentable over Khojastepour (US 20180247092) in view of Lecky (US 9489655), in view of Park (US 20190346554).
wherein the processing circuitry to perform motion detection for the RFID tag is further to: extract a set of signal strength features based on the decomposed signal strength data; extract a set of signal phase features based on the frequency-phase curve; and perform motion detection for the RFID tag using a machine learning classifier, wherein the machine learning classifier is trained to perform motion detection based on at least the set of signal strength features and the set of signal phase features.
Park teaches a communication system wherein [0031] the extracted phase signal pattern may be used in machine learning, e.g. fingerprinting approach, possibly along with other features such as received signal strength indicator (RSSI), rag read rate and antenna identifier (ID) to estimate the location of RFID tagged items or people.
Khojastepour and Park are considered to be analogous art because they pertain to an RFID system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the processing circuitry to perform motion detection for the RFID tag is further to: extract a set of signal strength features based on the decomposed signal strength data; extract a set of signal phase features based on the frequency-phase curve; and perform motion detection for the RFID tag using a machine learning classifier, wherein the machine learning classifier is trained to perform motion detection based on at least the set of signal strength features and the set of signal phase features for Khojastepour’s system in order to make better determination.
Regarding claim 37, the claim is interpreted and rejected as claim 29.
Regarding claim 46, the claim is interpreted and rejected as claim 29.




Response to Arguments
Applicant's arguments filed 1/14/2022 have been fully considered but they are not persuasive. 
Please see detailed above for rejections to the amended independent claims 26, 34, 45 and 49.


Allowable Subject Matter
Claims 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
There are currently no arts rejection to claims 30-31, 35, 38-39, 41-42.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685